ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Holsten (US 2012/0168487).
Holsten discloses an anvil head including one continuous circular staple forming pocket (see annotated diagram 1 below). 
Holsten fails to disclose an anvil head including at least one continuous circular staple forming pocket, the staple forming pocket in registration with a plurality of staples in one circular array of the at least one circular array for at least partial reception of the plurality of staples in the one circular array during the firing stroke, the staple forming pocket configured for at least partially deforming the staples.

    PNG
    media_image1.png
    518
    499
    media_image1.png
    Greyscale

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731